Citation Nr: 9910476	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for a disease of the gums 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1979, and from December 1979 to June 1981.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.


REMAND

In March 1982, the veteran was involved in a motor vehicle 
accident in which he hit his head.  He was treated in a 
private medical facility and then transferred to a VA medical 
center.  Subsequent to the transfer, he experienced a 
seizure, which was attributed to the accident head injury.  
He was then diagnosed with a seizure disorder and prescribed 
Dilantin(r) for the treatment thereof.

The veteran has now come before the VA claiming that as a 
result of his treatment with Dilantin(r), he has developed gum 
disease (gingival disease).  He maintains that this condition 
is a complication of his Dilantin(r) treatment, that it was not 
a foreseeable consequence thereof, and, as such, he should 
receive VA benefits pursuant to 38 U.S.C. § 1151.  Yet, a 
review of the claims folder does not reveal an actual 
diagnosis of gum disease although the veteran claims that his 
dentist has told him that he has such a condition.  Moreover, 
medical evidence etiologically linking his reported condition 
has not been presented.  

While normally the Board would be willing to not well-ground 
the veteran's claim at this point in accordance with Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996)(table), and Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1994), a Dr. N. Tregubov, of The American Legion, 
has insinuated that the veteran may have a disability related 
to his medication.  See Memorandum for the Record, March 29, 
1999.  

The VA must support its medical conclusions on the basis of 
independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination".  Colvin, supra; see Hatlestad II and Thurber, 
both supra; see also 38 U.S.C.A. § 7109 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.901(a), (d) (1998).  Upon reviewing the 
record, and keeping in mind the above cases along with the 
statement provided by Dr. Tregubov, the Board believes that 
additional medical information should be obtained prior to 
the Board issuing a decision on the merits of the veteran's 
claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
clearly identify all dentists or other 
dental specialists who have provided him 
treatment since 1982.  In addition, the 
veteran should identify any records of 
treatment for any dental disabilities 
since that time.  Names, addresses and 
dates of treatment should be specified.  
After obtaining a consent to the release 
of medical records from the veteran, the 
RO should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  As 
well, the RO should obtain any VA 
clinical dental records compiled since 
1982.  All records obtained should be 
added to the claims folder.

2.  Thereafter, the veteran should be 
afforded an examination by a periodontist 
to determine the current nature and 
extent of any gum disorder now present.  
After examining the appellant, the 
examiner should express an opinion as to 
the following questions: 

a.  Is it at least as likely as not that 
a gum disorder was caused by the 
veteran's ingestion of Dilantin(r) for his 
seizure disorder?

b.  Is it at least as likely as not that 
any found gum disorder increased in 
severity as a result of his treatment for 
a seizure disorder with Dilantin(r)?  If it 
is determined that an increase in 
severity occurred, the examiner must 
differentiate between the increase in 
severity which was due to the natural 
progress of the gum disorder that which 
may have been due to VA treatment. 

A complete rationale should be provided 
for the opinion expressed.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
for review prior to the examination.

3.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If the 
requested reports are not, they should be 
returned to the originator for 
supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



